%.



           OFFICE OF THE AITORNEY GENERAL             OF TEXAS
                             AUSTIN


-c.IIurw
--



 gpoorable Jahn &. ‘PaYlW
 wef   SqmTlmr,    011 k 32x11
                             Di~ielon
 mmaQ OoMeeion of Texas
 &lstLnr Te=@
 pear -1
                        Opinion so. o-224




                                       the lower oil brAson
                                      8 fr4la the e;%Shorivan
                                       tbrouah the aanular
                          tted t4 ths tubin): tihwm& 8 k7llllamacra
                          l.q the prs Iall bo utlu!med i!liming
                          the lwrer 411 borfmxh The vabe Ls
                          mid o;r gne from t&0 tubing 04n 6eoage
                         spaoe, or into the oil borieon.
            After stat&c: t2ie faote   aa outllnefl    a&we, Jrou a&
  the Sollowin(; p3stlons;
2c
          "all0 15. Etlls Not to be Itrrdtted to Produce Oil
     lnd Oar fron Dirierrnt Strata. --ho 8~11 h 11 I     satted
     Eb
     th0 885o    l
           produoo 011 rid/
                 trbgaor
                                   0 rros dliiertnt
                              ZXarng.*
                                                       i&a   &i&h

         ,3hO f4rt6OlnE otatutos lrd ~~10 lndloate a gomral
,&icy to prohibit the produotlon of 018 and EPI iron turfttent
#tnta thrwigh the w?io otrlng.of oa81fig. Dowevor, in *the
g~l~ring   statutea, OZQnre   ro~lolono aromado ior the MO
@fgar rron one stratum to af d in FrodtiO:oi~Oil rro~~aAotho]:
.tratUQ*
         Submotion l(o) of Section 7 o: titlttl~ 6000 or
toroonfrAatwtatod Clrll Statutes provfdoe thot oweet goo
m,be  uoed tort
           '(0) Bona fide ictroduotlon  of .iio into 011, or gap
     bearing horizon, in order to salntain or lnorsaso the
     rook jmmntro or 4thorwloo lnoresoo the ultlnate reoovory
     or 011 or gas from ouoh horliton.a
            subsootlon 4 or Sootlon      7.01 utioi*   600~ prorldoo


            *hay prodwet 4: either @mitt or tmur f$u or aaalap
     head gao m&y~80   the 8amo88 g6 lilt iE tht bona ride
     produotlon or 011 whore ouoh gas lr aot uesd in oxo088
     or ton thousrud (10,000) cubla root per barrel or 011
     prcdpoed; provided that lti order to prevent mate lr w
     ea8o .*horo.thr.raotrr tn mwh amo ~&arrantit, the VJonnio-
     rl0a.m~   omit. tho..wo Or addltlonol qufmtitlee or gar
     to llrt oP1 provided all moh gas CKJused b exam4 or
     ton thou&     (10,000) aublc foot for oaoh borrol of 011.
     elm11 be prooeesed ror aetural gaeolim ~a!xIthe residue
     burned tar oarbon black t&o& cam 16 repro&toed.*
           The question asked by .you ro'solvos ltoolr into the
loour as to t&ether 4t not the ototutes quoted require that
 tho gas must be produood at the ourraoe throu& a sepurnt6
 cttlcg of cuslnc, and then relnjootedto     be usod rar goti llrt,
 or whothor the Oomloslon hao authority to permit the go8 to
k lntroduord into the tublw balm the ourfaoo, to be used
tar m6 lift, botore it t;as been jmduoed at t& eUrffiCo. II!
 Opy OPitifOn the Cwnmferion hao authOrlty t0 allow an OpOrfitOr
to fntroduoe gam lcto  the tubing ror gas lift berms being
  roduoad ot t&o ourraao, whore ouoh operation la on offloient
1OIP Of gae llrt and the moohanloal lnrtadlatlon18 ouch that
 t&o will be m oroapo or the rluld rron ono horloon lnto
.-other horlzoa.


                                                                       i
nmorablr John E. Taylor,   Zag-8 4.


           r. view of wia protisl01~1 or aubeeationsi(0) and 4
oc -ation    7 or btlole     6OOS, woted above, wo do tiot bellew
th& the 8tatllttr     abrolutely MQUuin that 6cB, to be used l@
p‘ lfrt, ffiuet be tiret produaed at the eurraoe throtigh a
mpuete et&g        of ccoii%, arzd then reinjaated into the well.
1n w OpbfO3., tke C~S~~OC,           WhiOh i6 uteated with a broad
dlaaretlonin adminL8terln& thin lan” (eea motion ii2 of
&;cle    SOGC) ie eiven authority by the statutes to make
prop0r rb latloas ror th6 uw or &as tar &as lift Irr the
mr      whr”
           oh it finds to to be aost sfrlolent.      Ik order ror
the go8 to be used aa a ma urt, it is or course neceeeary
$I& durln& such ubc the &a&irind the all snd water      be aofe&nQed
~JIthe mm tubing.        So 10% aa the proper steps are taken to
imzre amhat the escape of oil or gee rrom one rtratw into
mther,    we do not believe that the statutes prevent the code-
don rroa perialttinr;    the aore el~lolent m&hod or Introduol
tha gaS into the tublrr:below the eurfaoe, instead or re@r 2 8g
thct the gee iiret be brought to tho surraoe through a separate
rtrlw of oaotng and tken relntroduood lEta the well.
             We do aot l&and by this opinion to lmlicwte in any
ny   that the Coaaiwlor,oatid not by its regihtlonrr       regulre
tkt   tb*  ga8 be tlrst prqduaedet thQ auriac4 through a aepaarpte
lt&@ or plp~, brrore it oan be used for &as lfrti, ,upon proper
&?Qrt      tion,   the oammi8fbiOn Would, lr the fmtr ,jurtlfled   mmh
lanolu P on, be authorfzeud to reuquirethat ga:asrrom a @aa otratam
be flrrt produoedat the aurfao@ and tbare measuxed, berorv it
p,ittEroord into a ~811 ror the purpose or Ual~ the gas ES
                 On the other hand, however, under the tact6 ae
outlined 1; yaw oplnior,       It the Camlooloa bellate    that the
&tMaan be sore etffefsntly       ueed 66 BLgeti lift in the bona fide
  roduotion of oil by the lntrad~otlon      of tha f,8 :nto the tublw
t@km the surreoe w &o not balle~e that the etatutes would
prohibit the coim.feeto.?. rrcuaautherfizlng euoh operfitlon,
                                  Tory truly your8